Case 1:20-cv-11317-DJC Document1-1 Filed 07/13/20 Page 1 of 1

LEONARD JERMAINE JACKSON, Estate.
New York
Leonard Jermaine Jackson, Executor
c/o
#W- 70524
965 Elm Street
Concord Ma.

July 6, 2020
TO: Robert M. Ferrell, Clerk

FROM: etn Civilian, Amicus curiae
aw a ey

Dear Sir;

Please find enclosed the following document to be filed and
scheduled to be heard within five days:

1) Emergency Writ of Habeas Corpus w/Exhibits.

Thank you for your personal time and prompt attention in this
matter,

very truly,

RECEIVED IN CLERK'S OFFICE _ 5

pate: 7/13/g0 CaF,

 

Che Ne TS

313 SQL Zz |

fhe Pa (

 

 

S Bde oo
Keer’

Cc Denke 2_
